Title: To Thomas Jefferson from James Thomson Callender, 5 January 180[1]
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail January 5th. 1800 [i.e. 1801]

An uncommon alarm has been spread here that congress were to annul the Presidential election. I had sent to the Examiner a piece on that business, when upon the arrival of this news, I was advised to withdraw it, untill I should see if it was true!
my answer was: “it is a part of my constitution, it is interwoven with my intellectual existence, that the greater opposition is, I become the more perfectly determined to Strike it in the face; and I shall let the world see that if I were to stay here for thirty years, I shall not be moved by one hair’s breadth from the prosecution of my purpose.” and so I sent up a postscript. The whole is five columns. Excuse the freedom of this letter.
Wishing You many happy returns of the season I have the honour to be Sir Your most obedt. & humble servant

Jas. T. Callender.

